Exhibit 10.1

SUBLEASE

SUBLEASE (this “Sublease”) made as of May 22, 2014 by and between DELCATH
SYSTEMS, INC., having an office at 810 Seventh Avenue, New York, New York 10170
(“Sublandlord”) and SLG 810 SEVENTH LESSEE LLC, having an office c/o SL Green
Realty Corp., 420 Lexington Avenue, New York, New York 10170 (“Subtenant”).

W I T N E S S E T H :

WHEREAS, by agreement of lease dated as of February 5, 2010 (the “Original
Lease”) between Subtenant, as landlord (“Prime Landlord”), and Sublandlord, as
tenant, Prime Landlord leased to Sublandlord, a portion of the thirty fifth
(35th) floor, designated as Suite 3505 (the “Original Premises”), in that
building known as and located at 810 Seventh Avenue, New York, New York (the
“Building”), and said agreement of lease was thereafter modified by that certain
Lease Modification, Extension and Additional Space Agreement (the “First
Amendment”) dated as of September 22, 2010, whereby (x) Tenant added to the
Original Premises the balance of the rentable portion of the 35th floor of the
Building, designated as Suite 3500, deemed to consist of 8,691 rentable square
feet (the “Additional Space”, and collectively, with the Original Premises, the
“Prime Lease Premises”), and (x) extended the term of the lease, for a term
scheduled to expire on March 31,2021 (the “Expiration Date”; said Original
Lease, as so modified, is hereinafter referred to as the “Prime Lease”); a true
and complete copy of which Prime Lease is attached hereto as “Exhibit A”; and

WHEREAS, pursuant to Section 4.02 of the Prime Lease, Prime Landlord has duly
exercised its right to sublet a portion of the Prime Lease Premises, deemed to
consist of 8,629 rentable square feet, approximately as indicated on the floor
plan annexed hereto as “Exhibit B” (the “Subleased Premises”) from Sublandlord
pursuant to the Prime Lease (and the balance of the Prime Lease Premises,
excluding the Subleased Premises, is hereinafter referred to as the “Delcath
Premises”); and

WHEREAS, in accordance with and subject to Sections 4.02, 4.04, and 4.05 of the
Prime Lease, Sublandlord desires to sublet to Subtenant, and Subtenant desires
to hire from Sublandlord the Subleased Premises upon the terms, covenants and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter provided,
Sublandlord and Subtenant hereby agree as follows:

 

  1. Demise.

(a) Sublandlord hereby subleases to Subtenant and Subtenant hereby sublets and
hires from Sublandlord the Subleased Premises upon and subject to: (i) the
terms, covenants and conditions hereinafter set forth; and (ii) all of the
terms, covenants



--------------------------------------------------------------------------------

and conditions of the Prime Lease, except as otherwise expressly provided in
this Sublease. Sublandlord shall deliver the Subleased Premises to Subtenant on
the Commencement Date free of all tenancies, occupancies and encumbrances and in
vacant and broom clean condition.

(b) In no event shall any estate created under this Sublease be merged with any
other estate held by either of the parties to this Sublease.

(c) Subtenant expressly acknowledges and agrees that this Sublease and all of
Subtenant’s rights hereunder are and shall remain in all respects subject and
subordinate to: (i) all of the terms, covenants and conditions of the Prime
Lease; (ii) any and all amendments of the Prime Lease and any supplemental
agreements relating thereto which currently exist or which are hereafter made by
and between Prime Landlord and Sublandlord; and (iii) any and all matters to
which the tenancy of Sublandlord, as tenant under the Prime Lease, is or may be
subordinate.

(d) Except as otherwise specifically provided in this Sublease, all of the
terms, covenants and conditions which Prime Landlord or Sublandlord are required
to observe or perform with respect to the Subleased Premises as parties to the
Prime Lease are hereby incorporated herein by reference and are deemed to
constitute terms, covenants and conditions which Sublandlord and Subtenant are
required to observe or perform under this Sublease as if set forth herein at
length, with the exception of the following: Article 1, Article 2, Article 3,
Article 4, Article 8, Article 12, Article 13, Article 17.02, Article 17.03,
Article 17.04, Article 19, Article 20, Article 22, Article 25, Article 27,
Article 31, Article 34, Article 40, Article 43, Article 44, Article 50, Article
51, Exhibit A, Exhibit B, Exhibit C, Exhibit E, Exhibit F, and Exhibit G. None
of the terms, covenants and conditions of the First Amendment shall be
incorporated herein by reference.

(e) If for any reason the term of the Prime Lease shall terminate prior to the
Expiration Date, this Sublease shall thereupon be terminated, without further
liability of either party hereto to the other, except with regard to those
provisions hereof which contain an indemnification of either party and/or which
expressly state that they shall survive the expiration or earlier termination of
the Term, which provisions shall survive the expiration or sooner termination of
this Agreement.

 

  2. Term.

The term of this Sublease (the “Term”) shall commence on the date (the
“Commencement Date”), which shall be the date upon which Subtenant’s Work
(hereinafter defined in Section 7 hereof) is deemed to be substantially
completed, and shall end and expire on the Expiration Date, unless sooner
terminated as hereinafter provided. As soon as the Commencement Date is known,
Sublandlord and Subtenant shall execute a memorandum prepared by Subtenant
confirming the same within ten (10) days of written demand therefor, but any
failure to execute such a memorandum shall not affect such date as determined by
Subtenant in accordance with this Sublease.

 

2



--------------------------------------------------------------------------------

  3. Fixed Annual Rent and Additional Rent.

(a) Subtenant shall pay or shall credit to the account of Sublandlord under the
Prime Lease, in Subtenant’s sole discretion in each instance, fixed annual rent
without electricity (the “Fixed Annual Rent”) to Sublandlord at the rates
provided for in the schedule annexed hereto and made a part hereof as “Exhibit
C” in equal monthly installments in advance on the first (1st) day of each
calendar month during the Term. All sums other than Fixed Annual Rent payable
under this Sublease shall be deemed to be “Additional Rent” and shall be payable
(or credited, as the case may be in each instance) within thirty (30) days after
written demand, unless other payment dates are hereinafter or in the Prime Lease
provided. Any payments of Fixed Annual Rent and Additional Rent due under this
Sublease shall be directed to the office of Sublandlord or such other place as
Sublandlord may designate, payable in United States legal tender, by good and
sufficient check drawn on a bank which is a member of the New York Clearing
House or a successor thereto, or by credit as provided above. The term “Rent” as
used in this Sublease shall mean Fixed Annual Rent and Additional Rent.

(b) Notwithstanding anything contained in this Sublease to the contrary, the
first three (3) monthly installments of Fixed Annual Rent (without electricity)
accruing under this Sublease shall be abated by the sum of $32,358.75 per month
(for a total abatement of $97,076.25).

 

  4. Real Estate Tax Escalation; Operating Expense Escalation.

(a) During the Term, Subtenant shall pay Additional Rent in accordance with
Articles 32 and 49 of the Prime Lease, as modified by this Sublease.

(b) For the purposes of this Sublease, the term “Tenant’s Share”, as defined in
Section 32.01(b)(i) of the Lease, shall mean 1.341%. For the purposes of this
Sublease, Subtenant shall pay Additional Rent under Section 32.02 of the Prime
Lease (the “Subtenant’s Tax Payment”) by Prime Landlord crediting such payments
to the account of Sublandlord, as tenant under the Prime Lease, such that
Sublandlord, as tenant under the Prime Lease, shall be obligated to pay to Prime
Landlord only the Real Estate Taxes payable under Section 32.02 of the Prime
Lease which is in excess of the Additional Rent payable under this Article 4(b).

(c) For the purposes of this Sublease, the term “Percentage”, as defined in
Section 49.02(ii) of the Lease, shall mean 1.367%. For the purposes of this
Sublease, Subtenant shall pay Additional Rent under Section 49.05 of the Prime
Lease (the “Subtenant’s Op Ex Payment”) by Prime Landlord crediting such
payments to the account of Sublandlord, as tenant under the Prime Lease, such
that Sublandlord, as tenant under the Prime Lease, shall be obligated to pay to
Prime Landlord only the Expense Payment payable under Section 49.05 of the Prime
Lease (as such term is defined in Section 49.05 of the Prime Lease) and the
Insurance Expense Payment payable under Section 49.05 of the

 

3



--------------------------------------------------------------------------------

Prime Lease (as such term is defined in Section 49.05 of the Prime Lease (as
such term is defined in Section 49.05 of the Prime Lease) which is in excess of
the Additional Rent payable under this Article 4(c).

 

  5. Use.

The Subleased Premises may be used for any lawful purpose.

 

  6. Assignment and Subletting.

Notwithstanding anything contained in Article 4 of the Prime Lease to the
contrary, Subtenant shall be permitted to assign this Sublease or further sublet
all or any portion of the Subleased Premises at any time during the Term without
Sublandlord’s consent, but no such assignment or subletting shall be deemed to
release Subtenant from the further performance by Subtenant of its obligations
under this Sublease.

 

  7. Condition of the Subleased Premises.

(a) Sublandlord shall deliver the Subleased Premises to Subtenant on the
Commencement Date free of all tenancies, occupancies and encumbrances created
by, under or through Sublandlord, and in vacant and broom clean condition.

(b) Subtenant shall, at its sole cost and expense, perform the work set forth on
the schedule annexed hereto and made a part hereof as “Exhibit D” in a building
standard manner using building standard materials (“Subtenant’s Work”).
Subtenant, or Subtenant’s designated agent, shall perform Subtenant’s Work in
compliance with all Applicable Laws (though nothing contained herein shall
require Subtenant to obtain any governmental sign-offs and/or approvals prior to
the Commencement Date); provided, further, however, that if it is determined,
following the Commencement Date, that any portion of Subtenant’s Work has been
performed or installed in violation of Applicable Laws which were in effect as
of the Commencement Date and such violation does not result from any cause or
condition created by Sublandlord, then Subtenant shall be solely responsible for
remedying any such violation, subject to Subtenant’s right to defer compliance
therewith for so long as Subtenant is contesting in good faith the validity or
applicability thereof to the Subleased Premises, the Building or the Land.

(c) Subtenant, or Subtenant’s designated agent, shall perform Subtenant’s Work
with reasonable dispatch, subject to delay by causes beyond its control or by
the action or inaction of Sublandlord; provided, however, that Sublandlord
acknowledges and agrees that (1) Subtenant’s Work will be performed while
Sublandlord remains in occupancy of the Prime Lease Premises, and except for the
OT Work (as hereinafter defined), during normal business hours (unless
Subtenant, in its sole discretion, elects otherwise) and that such work shall
not constitute an eviction of Sublandlord in whole or in part, constructive or
actual, and shall not be a ground for any abatement of rent

 

4



--------------------------------------------------------------------------------

and shall not impose liability on Subtenant by reason of any inconvenience,
injury to Sublandlord’s business or otherwise, (2) in order to facilitate the
performance by Subtenant of Subtenant’s Work without delay and/or additional
expense to Subtenant, Sublandlord shall promptly upon request and at its sole
cost and expense relocate to other areas of the Prime Lease Premises all
materials, personalty, furnishings, personal property, fixtures, trade fixtures
and equipment presently located therein as reasonably designated by Subtenant,
(3) until the completion of Subtenant’s Work, Subtenant, and/or its designated
agents, shall be permitted to access the Prime Lease Premises and take all
materials and equipment into the Prime Lease Premises that may be required for
the performance of any portion of Subtenant’s Work, and (4) Subtenant, and/or
its designated agents, shall perform Subtenant’s Work in reasonable coordination
with any work being performed in the Prime Lease Premises by or on behalf of
Sublandlord; provided, however, that Sublandlord and/or Sublandlord’s designees
shall not interfere with or delay the performance of Subtenant’s Work or
increase the cost for Subtenant, and/or its designated agents, to perform the
same. Subtenant shall use reasonable efforts to minimize interference with
Sublandlord’s normal business activities within the Premises; provided, however,
that Sublandlord acknowledges and agrees that, at Subtenant’s election,
Subtenant’s Work shall be performed on normal business days during normal
business hours, except for the portion of such work consisting of framing
demising wall construction (i.e., installation of track and studs), core
drilling, heavy demolition, and installation of dry wall on the side of the
Prime Lease Premises constituting the Delcath Premises (collectively, the “OT
Work”), which shall be performed before or after normal business hours.

(d) Subtenant shall promptly commence performance of Subtenant’s Work and
utilize commercially reasonable efforts to substantially complete such work on
or before the date occurring forty five (45) days following the date of this
Sublease first set forth above; provided, however, that the failure of Subtenant
to substantially complete such work on or before such date shall not affect the
validity of this Sublease and Subtenant shall have no liability to Sublandlord
therefor, and this Sublease and Subtenant’s obligations thereunder shall not be
impaired or diminished by reason thereof, nor shall Sublandlord be entitled to
any compensation or diminution or abatement of rent by reason thereof and this
Sublease shall remain in full force and effect.

(e) Subtenant’s Work shall be deemed to be substantially completed
notwithstanding that (i) minor or non-material details of construction,
mechanical adjustment or decoration remain to be performed, provided that said
“Punch List Items” shall be completed by Subtenant within a reasonable time
thereafter or (ii)a portion of Subtenant’s Work is incomplete because
construction scheduling requires that such work be done after incomplete
finishing or after other work to be done by or on behalf of Sublandlord is
completed.

 

  8. Electricty.

Subtenant shall pay all charges for electricity consumed in the Subleased
Premises pursuant to Article 41 of the Prime Lease; provided, however, that

 

5



--------------------------------------------------------------------------------

Prime Landlord shall provide Sublandlord and Subtenant with bills for such
charges as described in Article 41 of the Prime Lease and such charges shall be
deemed to have been paid directly to Prime Landlord in respect of the
corresponding charges payable by Sublandlord under the Prime Lease and such
amount shall be credited against Sublandlord’s obligation to pay such amount to
Prime Landlord.

 

  9. Insurance.

Subtenant represents that as Prime Landlord it shall maintain for the Building
casualty and liability insurance coverage of a scope and having policy limits
which are comparable to those maintained by prudent landlords of office
buildings in midtown Manhattan of similar age, size, character and location.

 

  10. Brokers.

(a) Subtenant covenants and represents to Sublandlord that Subtenant has had no
dealings or negotiations with any broker or agent in connection with the
consummation of this Sublease other than SL Green Leasing LLC (“SLG Broker”) and
Jones Lang LaSalle Americas, Inc. (“JLL Broker”, and, collectively with SLG
Broker, the “Brokers”) and Subtenant covenants and agrees to defend, hold
harmless and indemnify Sublandlord from and against any and all cost, expense
(including reasonable attorneys’ fees) or liability for any compensation,
commissions or charges claimed by any broker or agent other than the JLL Broker
who claims to have dealt with Subtenant with respect to this Sublease or the
negotiation thereof. Subtenant covenants, represents and warrants that it shall
pay or has already paid any fee due SLG Broker in connection with this Sublease,
if any.

(b) Sublandlord covenants, represents and warrants that Sublandlord has had no
dealings or negotiations with any broker or agent in connection with the
consummation of this Sublease other than the Brokers, and Sublandlord covenants
and agrees to defend, hold harmless and indemnify Subtenant from and against any
and all cost, expense (including reasonable attorneys’ fees) or liability for
any compensation, commissions or charges claimed by any broker or agent other
than the SLG Broker who claims to have dealt with Sublandlord respect to this
Sublease or the negotiation thereof. Sublandlord covenants, represents and
warrants that it shall pay or has already paid any fee due JLL Broker in
connection with this Sublease.

 

  11. Notices.

Any notice required to be given by and between Sublandlord and Subtenant under
this Sublease shall be in writing and shall be given to the parties at their
respective addresses listed on page one, above, by: (i) personal delivery with
receipt for delivery; (ii) certified mail, return receipt requested, postage
prepaid; or (iii) nationally recognized overnight courier service, prepaid.
Either party may by notice to the other party change the address to which
notices shall be directed. Any notice given hereunder shall be deemed to have
been rendered or given: (i) on the date given, if personally delivered;
(ii) three (3) business days after deposit with the U.S. Postal Service, if
mailed; or (iii) or one (1) business day after deposit with the overnight
courier service.

 

6



--------------------------------------------------------------------------------

  12. End of Term.

Subtenant shall surrender the Subleased Premises to Sublandlord at the
expiration or sooner termination of the Term, free of all tenancies, occupancies
and encumbrances. Sublandlord acknowledges and agrees that pursuant to
Section 4.04(v) of the Prime Lease, Subtenant shall have no obligation to
restore the Subleased Premises to the condition in which it existed on the
Commencement Date at the expiration or sooner termination of the Term.

 

  13. Alterations.

Notwithstanding anything contained in Article 8 of the Prime Lease to the
contrary, Subtenant shall be permitted to make any alterations, additions,
improvements or other physical changes to the Subleased Premises without
Sublandlord’s consent.

 

  14. Signs.

Notwithstanding anything contained in Article 44 of the Prime Lease to the
contrary, Subtenant shall be permitted to erect or install any signs in, on or
about the Subleased Premises without Sublandlord’s consent.

 

  15. Indemnification.

Subtenant shall indemnify, defend and save Sublandlord harmless from and against
any liability or expense arising out of or in connection with the use or
occupation of the Subleased Premises by Subtenant or anyone on the Subleased
Premises with Subtenant’s permission (unless and to the extent that any such
liability or expense is caused by the negligence or willful misconduct of
Sublandlord, its agents, representatives, servants or employees), or from any
breach of this Sublease by Subtenant.

 

  16. Termination Fee.

Simultaneously upon the execution and delivery of this Sublease by Sublandlord,
Sublandlord shall pay to Subtenant a non-refundable termination fee in the
amount of $92,294.35 (the “Termination Fee”).

 

  17. Successors and Assigns.

This Sublease shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.

 

7



--------------------------------------------------------------------------------

  18. Miscellaneous.

This Sublease (and the Prime Lease, as incorporated herein by reference)
represents the entire understanding between the parties with regard to the
matters addressed herein and this Sublease may only be modified by written
agreement executed by all parties hereto. All prior understandings or
representations between the parties hereto, oral or written, with regard to the
matters addressed herein are hereby merged herein. This Sublease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Sublease to be drafted. The captions herein are
inserted for convenience of reference only and are in no way to be construed as
a part of this Sublease or as a limitation of the scope of any provision of this
Sublease.

 

  19. Sublease Submission.

This Sublease shall not be binding upon Sublandlord and Subtenant until executed
and delivered by both Sublandlord and Subtenant.

 

  20. Counterparts.

This Sublease may be executed by the parties by means of separate execution
pages for each party, each of which, when duly executed and combined with:
(i) the duly executed execution page for the other party; and (ii) a counterpart
of this Sublease (including, without limitation, all attachments and exhibits);
shall be deemed to constitute a complete, original executed counterpart of this
Sublease.

 

  21. Furniture.

(a) Sublandlord shall deliver the Subleased Premises to Subtenant on the
Commencement Date with certain furniture and furnishings of the Sublandlord, as
more particularly described on the inventory list annexed hereto and made a part
hereof as “Exhibit E” (collectively, the “Furniture”) located therein.

(b) Sublandlord hereby: (i) remises, releases and quitclaims to Subtenant any
and all of Sublandlord’s right, title and interest in and to the Furniture;
(ii) assigns to Subtenant any and all rights of Sublandlord in the event of any
claims by third parties regarding title in and to all or any portion of the
Furniture; all of the foregoing conditioned upon and subject to the provisions
of this Article 21 as set forth in this subsection (b); (iii) represents and
warrants to Subtenant that the Furniture are not subject to any lien,
encumbrance, chattel mortgage, title retention or security agreement and no
action has been taken or suffered by Sublandlord as a result of which the
Furniture shall or might be subject thereto; (iv) covenants and agrees that it
shall not at any time hereafter create, suffer or permit the creation of any
such rights or encumbrances in or to the Furniture; (v) represents that the
Furniture shall be in good condition and repair as of the Commencement Date; and
(vi) agrees to indemnify Subtenant against any claim for damages including,
without limitation, reasonable attorneys’ fees based upon any breach of the
covenants contained herein.

 

8



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease as of
the date first above written.

 

SUBLANDLORD:     DELCATH SYSTEMS, INC.     By:   LOGO [g733927ex10_1pg010a.jpg]
     

 

      Name:   Graham Miao       Title:   Interim Co-CEO/EVP, CFO SUBTENANT:    
SLG 810 SEVENTH LESSEE LLC     By:   LOGO [g733927ex10_1pg010b.jpg]      

 

      Name:   Steven M. Durels       Title:   Executive Vice President,        
Director of Leasing and Real Property

 

10



--------------------------------------------------------------------------------

EXHIBIT A

THE PRIME LEASE

[see attached]

Incorporated by reference, and filed with the Form 10-Q filed on May 5, 2010 and
Form 8-K filed on September 30, 2010 by Delcath Systems, Inc.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLAN —SUBLEASED PREMISES

[see attached]

 

12



--------------------------------------------------------------------------------

LOGO [g733927ex10_1pg013.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

FIXED ANNUAL RENT SCHEDULE

For purposes of this Article, the term “Lease Year 1” shall mean the period from
the Commencement Date through (i) the last day of the third (3rd) calendar month
following the month during which the first (1st) anniversary of the Commencement
Date occurs, or (ii) in the event that the Commencement Date occurs on the first
(1st) day of the month, the day immediately preceding the third (3rd) calendar
month following the month which the anniversary of the Commencement Date occurs,
and each succeeding “Lease Year” shall mean each successive twelve (12) month
period following Lease Year 1 through and including the Expiration Date.
Subtenant shall pay Fixed Annual Rent for the Subleased Premises (without
electricity) at the following rates per annum:

 

Period

   Fixed Annual Rent      Monthly Installment  

For Lease Year 1 through the first half of Lease Year 4

   $ 388,305.00       $ 32,358.75   

For the second half of Lease Year 4 through the Expiration Date

   $ 422,821.00       $ 35,235.08   

 

13



--------------------------------------------------------------------------------

EXHIBIT D

SUBTENANT’S WORK

Subtenant, at its sole cost and expense, in a building standard manner using
building standard materials, shall perform the following:

 

  (i) such work as is necessary in order to separate the Subleased Premises from
the Prime Lease Premises.

 

14



--------------------------------------------------------------------------------

EXHIBIT E

FURNITURE

Delcath —West Side Office Furniture Inventory

Designation of offices and workstations referenced herein is located on Schedule
I annexed hereto.

Silver File Cabinets (3 Drawers) — 17

Marketing Conference Room:

-Large Conference Table

-1 Credenza (large)

-12 Grey Desk chairs

Office #1:

-Free standing desk

-Grey desk chair

-Desk with attached File Cabinet/Shelves (& attached Tack Board)

-Round table

-2 chairs

Office #2:

-Free Standing Desk

-Conference table (rectangular)

-6 Chairs

-Desk with attached File Cabinet/Shelves (& attached Tack Board)

-1 Credenza (small)

Office #3:

-L-Shaped Desk

-Grey desk chair

-Round Table

-File Cabinet/Shelves attached to wall

-1 Tack Board

Office #4:

-L-Shaped Desk

-File Cabinet/Shelves attached to wall

-1 Credenza (large)

-1 Tack Board

 

15



--------------------------------------------------------------------------------

Delcath West Side Office Furniture (Page 2 of 4)

 

Office #5:

-L-Shaped Desk

-Grey desk chair

-2 Chairs

-2 Small file cabinets on wheels (2 drawers)

-1 Small Bookshelf

Office #6:

L-Shaped Desk

-Grey desk chair

-File cabinet/shelves (attached to wall)

-2 Chairs

-1 Small file cabinet on wheels (2 drawers)

-1 Small Bookshelf

-1 Tack Board

Office #7:

L-Shaped Desk

-File cabinet/shelves (attached to wall)

-Grey desk chair

-1 Chair

-1 Small file cabinet on wheels (2 drawers)

-1 Small Bookshelf

-1 Tack Board

Office #8:

L-Shaped Desk

-File cabinet/shelves (attached to wall)

-1 Round Table

-4 Chairs

-1 Small file cabinet on wheels (2 drawers)

-1 Small Bookshelf

-1 Tack Board

Office #9:

-L-Shaped Desk

-Grey desk chair

-File cabinet/shelves (attached to wall)

-2 Chairs

-1 Large Drawer Unit with attached shelving

-1 Tack Board

 

16



--------------------------------------------------------------------------------

Delcath West Side Office Furniture (Page 3 of 4)

 

Office #10:

L-Shaped Desk

-File cabinet/shelves (attached to wall)

-1 Chair

-1 Small file cabinet on wheels (2 drawers)

-1 Small Bookshelf

-1 Tack Board

Office #11:

-L-Shaped Desk

-File cabinet/shelves (attached to wall)

-1 Round Table

-4 Chairs

-1 Small file cabinet on wheels (2 drawers)

-1 Tack Board

Office #12:

-Free Standing Desk

-2 chairs

Office #13:

-L-Shaped Desk

-Grey desk chair

-File cabinet/shelves (attached to wall)

-2 Chairs

-1 Small file cabinet on wheels (2 drawers)

-1 Tack Board

Office #14:

-L-Shaped Desk

-Grey desk chair

-File cabinet/shelves (attached to wall)

-1 Chair

-1 Small Bookshelf

-1 Tack Board

 

17



--------------------------------------------------------------------------------

Delcath West Side Office Furniture (Page 4 of 4)

 

Workstation #1 with Grey Desk Chair

Workstation #2 with Grey Desk Chair

Workstation #3 with Grey Desk Chair

Workstation #4 with Grey Desk Chair

Workstation #5 with Grey Desk Chair

Workstation #6 with Grey Desk Chair

Workstation #7 with Grey Desk Chair

Workstation #8 with Grey Desk Chair

Workstation #9 with Grey Desk Chair

Workstation #10 with Grey Desk Chair

 

18



--------------------------------------------------------------------------------

LOGO [g733927ex10_1pg020.jpg]